UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6224


CHARLES ROBERT MORRIS, III,

                Plaintiff - Appellant,

          v.

DANNY WHITE, Probation Officer; RONALD J. CAVANAUGH, Chief
Probation Officer; RYAN HALL, Probation Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:14-cv-01391-LO-TRJ)


Submitted:   July 21, 2015                  Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Robert Morris, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Robert Morris, III appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    See Morris v. White, No. 1:14-cv-01391-

LO-TRJ (E.D. Va. filed Jan. 7, 2015; entered Jan. 8, 2015).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2